Order entered February 9, 2015




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-14-00704-CV

                             CTMGT FRISCO 113, LLC, Appellant

                                                 V.

          ONCOR ELECTRIC DELIVERY COMPANY, LLC, ET AL., Appellees

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-01359-2014

                                             ORDER
                Before Chief Justice Wright and Justices Lang-Miers and Stoddart

       We REINSTATE this appeal.

       We DENY appellee Oncor Electric Delivery Co., LLC’s January 26, 2015 motion to

extend the stay.

       We GRANT appellee Oncor Electric Delivery Co., LLC’s December 19, 2014 second

supplemental motion for judicial notice of filings and its January 26, 2015 third supplemental

motion for judicial notice of filings.

       We GRANT appellant’s December 4, 2014 unopposed motion for an extension of time to

file a reply brief. Appellant’s reply brief is due TWENTY DAYS from the date of this order.

                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE